     Case 2:18-cv-01072-MCE-AC Document 156 Filed 09/16/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    KAMLESH BANGA,                                       No. 2:18-cv-01072 MCE AC PS
12                        Plaintiff,
13            v.                                           ORDER
14    AMERIPRISE AUTO & HOME
      INSURANCE AGENCY, INC., et al.,
15
                          Defendants.
16

17

18           Plaintiff is proceeding pro se, and the action was accordingly referred to the undersigned

19   by Local Rule 302(c)(21). Pending before the court are two fully briefed motions for summary

20   judgment brought by defendants. ECF Nos. 124, 125. Plaintiff moved to strike portions of each

21   defendants’ reply briefs to these motions or, in the alternative, leave to file a surreply. ECF No.

22   141, 142. Having reviewed plaintiff’s motions and the documents in question, the undersigned

23   concludes that it is in the interest of justice to allow plaintiff to file a single surreply limited to no

24   more than 15 pages. The surreply should address only the issues raised in plaintiff’s motions to

25   strike. Upon receipt of the surreply, the court will consider the motions for summary judgment

26   and issue a ruling on the merits.

27           Plaintiff’s motions at ECF No. 141 and 142 are GRANTED insofar as plaintiff is

28   permitted to file a surreply, limited to 15 pages, within 14 days of this order.
                                                          1
     Case 2:18-cv-01072-MCE-AC Document 156 Filed 09/16/21 Page 2 of 2


 1         IT IS SO ORDERED.
 2   DATED: September 16, 2021.
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                           2
